DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on December 16, 2021.  Claims 1 and 8 were amended.  Thus, claims 1-20 are pending. 

Drawings
The drawings filed on 12/16/2021 are accepted.

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A method for identifying microfacies of a limestone shoal, comprising: acquiring core and thin section data from well logging; establishing identification charts of different microfacies of a limestone shoal according to the core and thin section data; constructing natural gamma-ray (GR) response templates of different microfacies of a limestone shoal of a standardizing a GR curve of a non-standard drilled well according to the GR curve of the limestone shoal of the standard drilled well; comparing the standardized GR curve of the non-standard drilled well with the GR response template of the standard drilled well to divide microfacies of a limestone shoal of the non-standard drilled well; and finding out a spatial and temporal distribution of shoals and predicting shoal facies oil and gas reservoirs according to the divided microfacies of the limestone shoal of the non-standard drilled well.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claim 8.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, claim 8 is an apparatus claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “establishing identification charts of different microfacies of a limestone shoal…” (NOTE: As filed, Applicant’s specification does not contain line, page, or paragraph numbers. Thus Examiner is using the published application: US 2020/0209424 A1, for reference. See FIG. 4, ¶43, of the instant specification), “constructing natural gamma-ray (GR) response templates…” (See FIG. 4, ¶43, of the instant specification), “standardizing a GR curve…” (See FIG. 4, ¶39-40, including equations, of the instant specification), and “finding out a spatial and temporal distribution of shoals and predicting shoal facies oil and gas reservoirs…” (See FIG. 4, ¶42, of the instant specification).  
Claim 8.
What remains of the claimed method is merely a data receiving step, acquiring core and thin section data from well logging (See FIG. 1, ¶30, of the instant specification), which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the determined spatial and temporal distribution of shoals and/or predicted shoal facies oil and gas reservoirs.
Under Step 2B, since the only step outside the judicial exception is a generic data receiving, an insignificant extra-solution activity, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claim 8, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-7 and 9-20 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Response to Arguments
Applicant’s arguments filed on December 16, 2021 have been fully considered but are not persuasive.  
Applicant’s argue (Remarks pp. 10-15) that the claims are directed to patent eligible subject matter.  Applicant’s arguments are not persuasive.

Similar limitations comprise the abstract ideas of Claim 8.
What remains of the claimed method is merely a data receiving step, acquiring core and thin section data from well logging (FIG. 1, ¶30), which comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the determined spatial and temporal distribution of shoals and/or predicted shoal facies oil and gas reservoirs.
Under Step 2B, since the only step outside the judicial exception is a generic data receiving, an insignificant extra-solution activity, the claim does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claim 8, do not appear to be patent eligible under 101.
Therefore, the rejection of claim 1, as well as claim 8, and dependent claims 2-7 and 9-20, under section 101, is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFFREY P AIELLO/Examiner, Art Unit 2864